Name: 96/173/CFSP: Council Decision of 16 February 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  trade policy;  tariff policy
 Date Published: 1996-03-01

 Avis juridique important|31996D017396/173/CFSP: Council Decision of 16 February 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 052 , 01/03/1996 P. 0001 - 0016COUNCIL DECISION of 16 February 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (96/173/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council on 26 and 27 June 1992,Having regard to Council Decision 94/942/CFSP of 19 December 1994 on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (1),Whereas the lists of goods in Annex I and Annex IV to Decision 94/942/CFSP should be updated,HAS DECIDED AS FOLLOWS:Article 1The list of dual-use goods in Annex I to Decision 94/942/CFSP, referred to in Article 2 of that Decision and in Article 3 (1) of Regulation (EC) No 3381/94 (2), shall be amended in accordance with Annex I hereto.Article 2The list in Annex IV to Decision 94/942/CFSP, referred to in Article 5 of that Decision and in Article 19 (1) (b) of Regulation (EC) No 3381/94, shall be amended in accordance with Annex II hereto.Article 3This Decision shall be published in the Official Journal.It shall enter into force on the day of its publication.This Decision shall apply from 1 April 1996.Done at Brussels, 16 February 1996For the CouncilThe PresidentS. AGNELLI(1) OJ No L 367, 31. 12. 1994, p. 8. Decision as amended by Decision 95/127/CFSP (OJ No L 90, 21. 4. 1995, p. 2) and Decision 95/128/CFSP (OJ No L 90, 21. 4. 1995, p. 3).(2) Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (OJ No L 367, 31. 12. 1994, p. 1). Regulation as amended by Regulation (EC) No 837/95 (OJ No L 90, 21. 4. 1995, p. 1).ANNEX I Annex I to Decision 94/942/CFSP shall be amended as follows:1. DEFINITION OF TERMS 1.1. DEF 26 '"Composite theoretical performance" (CTP) (4). . .` should be '"Composite theoretical performance" (CTP) (3 4). . .`.1.2. DEF 45 '"Electronic assembly" (3 4). . .` should be '"Electronic assembly" (3 4 5). . .`.1.3. DEF 49 '"Expert systems" (4). . .` should be '"Expert systems" (4 7). . .`.1.4. DEF 53 For this definition, substitute the following:'"Fibrous or filamentary materials" (0 1 8) include:a. continuous "monofilaments";b. continuous "yarns" and "rovings";c. "tapes", fabrics, random mats and braids;d. chopped fibres, staple fibres and coherent fibre blankets;e. whiskers, either monocrystalline or polycrystalline, of any length;f. aromatic polyamide pulp.`1.5. DEF 191 '"Isolated live cultures". . .` should be '"Isolated live cultures" (1). . .`.1.6. Between definitions 97 and 98, insert the following:'193. "Monofilament" (1) or filament is the smallest increment of fibre, usually several micrometres in diameter.`1.7. Between definitions 121 and 122, insert the following:'194. "Pressure transducers" (2) are devices that convert pressure measurements into an electrical signal.`1.8. Between definitions 140 and 141, insert the following:'195. "Roving" (1) is a bundle (typically 12 to 120) of approximately parallel "strands".NB: "Strand" is a bundle of "monofilaments" (typically over 200) arranged approximately parallel.`1.9. Between definitions 171 and 172, insert the following:'196. "Tape" (1) is a material constructed of interlaced or unidirectional "monofilaments", "strands", "rovings", "tows", or "yarns", etc., usually preimpregnated with resin.NB: "Strand" is a bundle of "monofilaments" (typically over 200) arranged approximately parallel.`1.10. Between definitions 178 and 179, insert the following:'197. "Tow" (1) is a bundle of "monofilaments", usually approximately parallel.`1.11. After the last definition 185, insert the following:'198. "Yarn" (1) is a bundle of twisted "strands".NB: "Strand" is a bundle of "monofilaments" (typically over 200) arranged approximately parallel.`2. CATEGORY 0 2.1. 0A002 Note: 'This entry. . .` should be '0A002. . .`.2.2. 0B001.c.6 For this sub-entry, substitute the following:'6. rings or bellows with a wall thickness of 3 mm or less and a diameter of between 75 and 400 mm and designed to give local support to a rotor tube or to join a number together, made from any of the following high strength-to-density ratio materials:a. maraging steel capable of an ultimate tensile strength of 2 050 MPa or more;b. aluminium alloys capable of an ultimate tensile strength of 460 MPa or more; orc. "fibrous or filamentary materials" with a "specific modulus" of more than 3,18 Ã  106 m and a "specific tensile strength" greater than 76,2 Ã  10 ³ m;`.2.3. 0B001.c.7. For this sub-entry, substitute the following:'7. baffles of between 75 and 400 mm diameter for mounting inside a rotor tube, made from any of the following high strength-to-density ratio materials:a. maraging steel capable of an ultimate tensile strength of 2 050 MPa or more;b. aluminium alloys capable of an ultimate tensile strength of 460 MPa or more; orc. "fibrous or filamentary materials" with a "specific modulus" of more than 3,18 Ã  106 m and a "specific tensile strength" greater than 76,2 Ã  10 ³ m;`.2.4. 0B001.c.8.c. '. . .7,62 Ã  104. . .` should be '. . .76,2 Ã  10 ³. . .`.2.5. 0B001.g.5. 'Lasers or laser systems. . .` should be '"Lasers" or "laser" systems. . .`.2.6. 0B001.g.5 Insert on a new line after '. . .time;` the following text:'NB: See also 6A005 and 6A205.`2.7. 'Lasers or laser systems . . .` should be '"Lasers" or "laser" systems . . .`.2.8. 0B001.h.6 Insert on a new line after 'time;` the following text:'NB: See also 6A005 and 6A205.`2.9. 0B001.k Sub-entry reference 'k.` should be 'j.`.2.10. 0B001.j.2 '. . . [non-magetic??] . . .` should be '. . . non-magnetic . . .`.2.11. 0B001.j.5 Insert on a new line at the end of the sub-entry, the following text:'NB: See also 3A227.`2.12. 0B001.j.6 Insert on a new line at the end of the sub-entry, the following text:'NB: See also 3A226.`2.13. 0B007 For this entry, substitute the following:'Not used`.2.14. 0C006 For this entry, substitute the following:'0C006 Nickel powder or porous nickel metal, specially prepared for the manufacture of gaseous diffusion barriers, as follows:NB: See also 1C240.a. powder with a nickel purity content of 99,9 weight percent or more and mean particle size of less than 10 micrometres measured by American Society for Testing and Materials (ASTM) B330 standard and a high degree of particle size uniformity; orb. porous nickel metal produced from materials specified in 0C006.a.`.3. CATEGORY 1 3.1. '1A202 Composite structures, other than those specified in 1A202, in the form of tubes with an inside diameter of between 75 mm and 400 mm made with any of the 'fibrous or filamentary materials` specified in 1C010.a. or b. or 1C210.a. or with carbon prepreg materials specified in 1C210.c.NB: See also 9A010 and 9A110.`3.2. 1A226 For this entry, substitute the following:'1A226 Specialized packings for use in separating heavy water from ordinary water and made of phosphor bronze mesh (chemically treated to improve wettability) and designed for use in vacuum distillation towers.`3.3. 1A227 For this entry, substitute the following:'1A227 High-density (lead glass or other) radiation shielding windows greater than 0,09 m ² on cold area and with a density greater than 3 g/cm ³ and a thickness of 100 mm or greater; and specially designed frames therefor.`3.4. 1B101 Note: '. . . this entry . . .` should be '. . . 1B101 . . .`.3.5. 1B101.d Note: '. . . by this subheading . . .` should be '. . . in 1B101.d . . .`.3.6. 1B115 Note 1: '. . . this item . . .` should be '. . . 1B115 . . .`.3.7. 1B228 For this entry, substitute the following:'1B228 Hydrogen-cryogenic distillation columns having all of the following characteristics:a. designed to operate with internal temperatures of 35 K (- 238 °C) or less;b. designed to operate at an internal pressure of 0,5 to 5 MPa (5 to 50 atmospheres);c. constructed of "fine-grain stainless steels" of the 300 series with low sulphur content or equivalent cryogenic and H2-compatible materials; andd. with internal diameters of 1 m or greater and effective lengths of 5 m or greater.Technical note:"Fine-grain stainless steels" in 1B228 are defined as fine-grain austenitic stainless steel with an ASTM (or equivalent standard) grain size number of 5 or greater.`3.8. 1B229 For this entry, substitute the following:'1B229 Water-hydrogen sulphide exchange tray columns constructed from "fine carbon steel" with a diameter of 1,8 m or greater, which can operate at nominal pressures of 2 MPa or greater, and internal contactors therefor.Notes: 1. For columns which are specially designed or prepared for the production of heavy water see 0B004.2. Internal contactors of the columns are segmented trays which have an effective assembled diameter of 1,8 m or greater, are designed to facilitate countercurrent contacting and are constructed of materials resistant to corrosion by hydrogen sulphide/water mixtures. These may be sieve trays, valve trays, bubble cap trays, or turbogrid trays.3. "Fine carbon steel" in 1B229 is defined as steel with the austenitic ASTM (or equivalent standard) grain size number of 5 or greater.4. Materials resistant to corrosion by hydrogen sulphide/water mixtures in 1B229 are defined as stainless steels with a carbon content of 0,03 % or less.`3.9. 1B231 For this entry, substitute the following:'1B231 Tritium facilities, plant or equipment, as follows:a. facilities or plant for the production, recovery, extraction, concentration, or handling of tritium;b. equipment for tritium facilities or plant, as follows:1. hydrogen or helium refrigeration units capable of cooling to 23 K (- 250 °C) or less, with heat removal capacity greater than 150 watts; or2. hydrogen isotope storage and purification systems using metal hydrides as the storage, or purification medium.`3.10. 1B232 and 1B233 After entry 1B231, insert the following two new entries:'1B232 Turboexpanders or turboexpander-compressor sets designed for operation below 35 K (- 238 °C) and a throughput of hydrogen gas of 1 000 kg/hr or greater.1B233 Lithium isotope separation facilities, plant or equipment, as follows:a. facilities or plant for the separation of lithium isotopes;b. equipment for the separation of lithium isotopes, as follows:1. packed liquid-liquid exchange columns specially designed for lithium amalgams;2. mercury and/or lithium amalgam pumps;3. lithium amalgam electrolysis cells;4. evaporators for concentrated lithium hydroxide solution.`3.11. 1C115c For this sub-entry, substitute the following:'c. other propellant additives and agents:1. butacene;2. triethylene glycol dinitrate (TEGDN);3. 2-nitrodiphenylamine;4. trimethylolethane trinitrate (TMETN);5. diethylene glycol dinitrate (DEGDN).`3.12. 1C115 Note: '. . .specified here. . .` should be '. . .specified in 1C115. . .`.3.13. 1C202 For this entry, substitute the following:'1C202 Alloys, other than those specified in 1C002.a.2.c or d, as follows:a. aluminium alloys capable of an ultimate tensile strength of 460 MPa or more at 293 K (20 °C), in the form of tubes or cylindrical solid forms (including forgings) with an outside diameter of more than 75 mm;b. titanium alloys capable of an ultimate tensile strength of 900 MPa or more at 293 K (20 °C) in the form of tubes or cylindrical solid forms (including forgings) with an outside diameter of more than 75 mm.Technical note:The phrase "alloys capable of" encompasses alloys before or after treatment.`3.14. 1C210 For this entry, substitute the following:'1C210 "Fibrous or filamentary materials" or prepregs, other than those specified in 1C010.a or b, as follows:a. carbon or aramid "fibrous or filamentary materials" having a "specific modulus" of 12,7 Ã  106 m or greater or a "specific tensile strength" of 235 Ã  10 ³ m or greater;except:aramid "fibrous or filamentary materials" having 0,25 % or more by weight of an ester based fibre surface modifier;b. glass "fibrous or filamentary materials" having a "specific modulus" of 3,18 Ã  106 m or greater and a "specific tensile strength" of 76,2 Ã  10 ³ m or greater; orc. thermoset resin impregnated continuous "yarns", "rovings", "tows" or "tapes" with a width no greater than 15 mm (prepregs), made from carbon or glass "fibrous or filamentary materials" specified in 1C210.a or b.Technical note:The resin forms the matrix of the composite.Note: In 1C210, "fibrous or filamentary materials" is restricted to continuous "monofilaments", "yarns", "rovings", "tows" or "tapes".`3.15. 1C230 For this entry, substitute the following:'1C230 Beryllium metal, alloys containing more than 50 % of beryllium by weight, beryllium compounds, or manufactures thereof;except:a. metal windows for X-ray machines, or for bore-hole logging devices;b. oxide shapes in fabricated or semi-fabricated forms specially designed for electronic component parts or as substrates for electronic circuits;c. beryl (silicate of beryllium and aluminium) in the form of emeralds or aquamarines.Note: 1C230 includes waste and scrap containing beryllium as defined above.`3.16. 1C232 For this entry, substitute the following:'1C232 Helium-3 or helium isotopically enriched in the helium-3 isotope, mixtures containing helium-3, or products or devices containing any of the foregoing;except:a product or device containing less than 1 g of helium-3.`3.17. 1C233 For this entry, substitute the following:'1C233 Lithium enriched in the 6 isotope (6Li) to greater than 7,5 atom percent, alloys, compounds or mixtures containing lithium enriched in the 6 isotope, or products or devices containing any of the foregoing;except:thermoluminescent dosimeters.Technical note:The natural occurrence of the 6 isotope in lithium is 7,5 atom percent.`3.18. 1C234 For this entry, substitute the following:'1C234 Zirconium with a hafnium content of less than 1 part hafnium to 500 parts zirconium by weight, in the form of metal, alloys containing more than 50 % zirconium by weight, or compounds, or manufactures wholly thereof;except:zirconium in the form of foil having a thickness not exceeding 0,10 mm.Note: 1C234 includes waste and scrap containing zirconium as defined here.`3.19. 1C235 For this entry, substitute the following:'1C235 Tritium, tritium compounds, mixtures containing tritium in which the ratio of tritium to hydrogen by atoms exceeds 1 part in 1 000, or products or devices containing any of the foregoing;except:a product or device containing not more than 1,48 Ã  10 ³ GBq (40 Ci) of tritium in any form.`3.20. 1C236 For this entry, substitute the following:'1C236 Alpha-emitting radionuclides having an alpha half-life of 10 days or greater but less than 200 years, compounds or mixtures containing any of these radionuclides with a total alpha activity of 37 GBq/kg (1 Ci/kg) or greater, or products or devices containing any of the foregoing;except:a product or device containing less than 3,7 GBq (100 millicuries) of alpha activity.`3.21. 1C237 For this entry, substitute the following:'1C237 Radium-226, radium-226 compounds, mixtures containing radium-226, or products or devices containing any of the foregoing;except:a. medical applicators;b. a product or device containing not more than 0,37 GBq (10 millicuries) of radium-226 in any form.`3.22. 1C240 After entry 1C239, insert the following new entry:'1C240 Nickel powder or porous nickel metal, other than those specified in 0C006, as follows:a. powder with a nickel purity content of 99,0 % by weight or greater and a mean particle size of less than 10 micrometres measured by American Society for Testing and Materials (ASTM) B330 standard;except:filamentary nickel powders;b. porous nickel metal produced from materials specified in 1C240.a;except:single porous nickel sheets not exceeding 1 000 cm ² per sheet.Note: 1C240.b refers to porous metal formed by compacting and sintering the materials in 1C240.a to form a metal material with fine pores interconnected throughout the structure.`3.23. 1C350 For this entry, substitute the following:'1C350 Chemicals, which may be used as precursors for toxic chemical agents, as follows:NB: See also Military Goods Controls.1. thiodiglycol (111-48-8);2. phosphorus oxychloride (10025-87-3);3. dimethyl methylphosphonate (756-79-6);4. See Military Goods Controls for methyl phosphonyldifluoride (676-99-3);5. methyl phosphonyl dichloride (676-97-1);6. dimethylphosphite (868-85-9);7. phosphorus trichloride (7719-12-2);8. trimethyl phosphite (121-45-9);9. thionyl chloride (7719-09-7);10. 3-hydroxy-1-methylpiperidine (3554-74-3);11. N,N-diisopropyl-(beta)-aminoethyl chloride (96-79-7);12. N,N-diisopropyl-(beta)-aminoethane thiol (5842-07-9);13. 3-quinuclidinol (1619-34-7);14. potassium fluoride (7789-23-3);15. 2-chloroethanol (107-07-3);16. dimethylamine (124-40-3);17. diethyl ethylphosphonate (78-38-6);18. diethyl-N,N-dimethylphosphoramidate (2404-03-7);19. diethyl phosphite (762-04-9);20. dimethylamine hydrochloride (506-59-2);21. ethyl phosphinyl dichloride (1498-40-4);22. ethyl phosphonyl dichloride (1066-50-8);23. ethyl phosphonyl difluoride (753-98-0);24. hydrogen fluoride (7664-39-3);25. methyl benzilate (76-89-1);26. methyl phosphinyl dichloride (676-83-5);27. N,N-diisopropyl-(beta)-amino ethanol (96-80-0);28. pinacolyl alcohol (464-07-3);29. See Military Goods Controls foro-ethyl-2-diisopropylaminoethyl methylphosphonite (57856-11-8);30. triethyl phosphite (122-52-1);31. arsenic trichloride (7784-34-1);32. benzilic acid (76-93-7);33. diethyl methylphosphonite (15715-41-0);34. dimethyl ethylphosphonate (6163-75-3);35. ethyl phosphinyl difluoride (430-78-4);36. methyl phosphinyl difluoride (753-59-3);37. 3-quinuclidone (3731-38-2);38. phosphorus pentachloride (10026-13-8);39. pinacolone (75-97-8);40. potassium cyanide (151-50-8);41. potassium bifluoride (7789-29-9);42. ammonium hydrogen fluoride (1341-49-7);43. sodium fluoride (7681-49-4);44. sodium bifluoride (1333-83-1);45. sodium cyanide (143-33-9);46. triethanolamine (102-71-6);47. phosphorus pentasulphide (1314-80-3);48. di-isopropylamine (108-18-9);49. diethylaminoethanol (100-37-8);50. sodium sulphide (1313-82-2);51. sulphur monochloride (10025-67-9);52. sulphur dichloride (10545-99-0);53. triethanolamine hydrochloride (637-39-8);54. N,N-diisopropyl-(beta)-aminoethyl chloride hydrochloride (4261-68-1).`3.24. 1C351 For this entry, substitute the following:'1C351 Human pathogens, zoonoses and "toxins", as follows:a. viruses, whether natural, enhanced or modified, either in the form of "isolated live cultures" or as material including living material which has been deliberately inoculated or contaminated with such cultures, as follows:1. Chikungunya virus;2. Congo-Crimean haemorrhagic fever virus;3. dengue fever virus;4. eastern equine encephalitis virus;5. ebola virus;6. hantaan virus;7. junin virus;8. lassa fever virus;9. lymphocytic choriomeningitis virus;10. Machupo virus;11. Marburg virus;12. monkey pox virus;13. Rift Valley fever virus;14. tick-borne encephalitis virus (Russian spring-summer encephalitis virus);15. Variola virus;16. Venezuelan equine encephalitis virus;17. western equine encephalitis virus;18. white pox;19. yellow fever virus;20. Japanese encephalitis virus;b. rickettsiae, whether natural, enhanced or modified, either in the form of "isolated live cultures" or as material including living material which has been deliberately inoculated or contaminated with such cultures, as follows:1. coxiella burnetii;2. rickettsia quintana;3. rickettsia prowasecki;4. rickettsia rickettsii;c. bacteria, whether natural, enhanced or modified, either in the form of "isolated live cultures" or as material including living material which has been deliberately inoculated or contaminated with such cultures, as follows:1. bacillus anthracis;2. brucella abortus;3. brucella melitensis;4. brucella suis;5. chlamydia psittaci;6. clostridium botulinum;7. francisella tularensis;8. pseudomonas mallei;9. pseudomonas pseudomallei;10. salmonella typhi;11. shigella dysenteriae;12. vibrio cholerae;13. yersinia pestis;d. "toxins", as follows:1. botulinum toxins;2. clostridium perfringens toxins;3. conotoxin;4. ricin;5. saxitoxin;6. shiga toxin;7. staphylococcus aureus toxins;8. tetrodotoxin;9. verotoxin;10. microcystin (cyanginosin);except:any goods specified in 1C351 in the form of a vaccine.`3.25. 1C352 For this entry, substitute the following:'1C352 Animal pathogens, as follows:a. viruses, whether natural, enhanced or modified, either in the form of "isolated live cultures" or as material including living material which has been deliberately inoculated or contaminated with such cultures, as follows:1. African swine fever virus;2. avian influenza virus, which are:a. uncharacterized; orb. defined in Community Directive 92/40/EEC (OJ No L 16, 23. 1. 1992, p. 19) as having high pathogenicity, as follows:1. type A viruses with an IVPI (intravenous pathogenicity index) in six-week old chickens of greater than 1,2;or2. type A viruses H5 or H7 subtype for which nucletide sequencing has demonstrated multiple basic amino acids at the cleavage site of haemagglutinin;3. bluetongue virus;4. foot-and-mouth disease virus;5. goat pox virus;6. porcine herpes virus (Aujeszky's disease);7. swine fever virus (hog cholera virus);8. lyssa virus;9. Newcastle disease virus;10. peste des petits ruminants virus;11. porcine enterovirus type 9;12. rinderpest virus;13. sheep pox virus;14. teschen disease virus;15. vesicular stomatitis virus;b. mycoplasma mycoides, whether natural, enhanced or modified, either in the form of "isolated live cultures" or as material including living material which has been deliberately inoculated or contaminated with such mycoplasma mycoides;except:any goods specified in 1C352 in the form of a vaccine.`3.26. 1E103 '. . . the production of composites or partially processed composites.` should be '. . . the "production" of "composites" or partially processed "composites".`3.27. 1E104 '. . . the production of . . .` should read '. . . the "production" of . . .`.3.28. 1E104 NOTE 'This item . . .` should be '1E104 . . .`.3.29. 1E201 For this entry, substitute the following:'1E201 "Technology" according to the General Technology Note for the "use" of goods specified in 1A002, 1A202, 1A225 to 1A227, 1B201, 1B225 to 1B233, 1C002a.2.c or d, 1C010.b, 1C202, 1C210, 1C216, 1C225 to 1C240 or 1D201.`4. CATEGORY 2 4.1. 2A226 For this entry, substitute the following:'2A226 Valves 5 mm or greater in "nominal size", with a bellows seal, wholly made of or lined with aluminium, aluminium alloy, nickel, or alloy containing 60 % or more nickel, either manually or automatically operated.Note: For valves with different inlet and outlet diameters, the "nominal size" above refers to the smallest diameter.`4.2. 2B001.a. Note a. '. . .this item; . . .` should be '. . .2B001; . . .`.4.3. 2B001.a. Note b. '. . .this item; . . .` should be '. . .2B001; . . .`.4.4. 2B001.c.4. Technical note '. . .this item; . . .` should be '. . .2B001; . . .`.4.5. 2B115 Technical Note 1 '. . .this item; . . .` should be '. . .2B115 . . .`.4.6. 2B116 For this entry, substitute the following:'2B116 Vibration test systems, equipment and components therefor, as follows:a. vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at 10 g rms or more over the entire range 20 to 2 000 Hz and imparting forces of 50 kN, measures "bare table", or greater;b. digital controllers, combined with specially designed vibration test software, with a "real-time bandwidth" greater than 5 kHz designed for use with vibration test systems specified in 2B116.a;c. vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force of 50 kN, measures "bare table", or greater and usable in vibration test systems specified in 2B116.a;d. test piece support structures and electronic units designed to combine multiple shaker units in a system capable of providing an effective combined force of 50 kN, measured "bare table", or greater, and usable in vibration systems specified in 2B116.a.Note: In 2B116 'bare table` means a flat table, or surface, with no fixture or fittings.`4.7. 2B204 For this entry, substitute the following:'2B204 "Isostatic presses", other than those specified in 2B004 or 2B104, capable of achieving a maximum working pressure of 69 MPa or greater and having a chamber cavity with an inside diameter in excess of 152 mm, and specially designed dies, moulds or controls therefor.Technical note:The inside chamber dimension is that of the chamber in which both the working temperature and the working pressure are achieved and does not include fixtures. That dimension will be the smaller of either the inside diameter of the pressure chamber or the inside diameter of the insulated furnace chamber, depending on which of the two chambers is located inside the other.`4.8. 2B207 For this entry, substitute the following:'2B207 "Robots" or "end-effectors", other than those specified in 2B007, specially designed to comply with national safety standards applicable to handling high explosives (for example, meeting electrical code ratings for high explosives) and specially designed controllers therefor.`4.9. 2B215 For this entry, substitute the following:'2B215 Flow-forming machines, or spin-forming machines capable of flow-forming functions, other than those specified in 2B115, or mandrels as follows:a. 1. having three or more rollers (active or guiding); and2. according to the manufacturer's technical specification can be equipped with "numerical control" units or a computer control;b. rotor-forming mandrels designed to form cylindrical rotors of inside diameter between 75 mm and 400 mm.Note: 2B215 includes machines which have only a single roller designed to deform metal plus two auxiliary rollers which support the mandrel, but do not participate directly in the deformation process.`4.10. 2B225 For this entry, substitute the following:'2B225 Remote manipulators that can be used to provide remote actions in radiochemical separation operations and hot cells, as follows:a. having a capability of penetrating 0,6 m or more of hot cell wall (through-the-wall operation); orb. having a capability of bridging over the top of a hot cell wall with a thickness of 0,6 m or more (over-the-wall operation).Note: Remote manipulators provide translation of human operator actions to a remote operating arm and terminal fixture. They may be of "master/slave" type or operated by joystick or keypad.`4.11. 2B226 For this entry, substitute the following:'2B226 Vacuum or controlled environment (inert gas) induction furnaces capable of operation above 1 123 K (850 °C) and having induction coils 600 mm or less in diameter, and designed for power inputs of 5 kW or more, and power supplies specially designed therefor with a specified power output of 5 kW or more.NB: See also 3B.Note: 2B226 does not control furnaces designed for the processing of semiconductor wafers.`4.12. 2B230 For this entry, substitute the following:'2B230 "Pressure transducers" which are capable of measuring absolute pressure at any point in the range 0 to 13 kPa, with pressure sensing elements made of or protected by nickel, nickel alloys with more than 60 % nickel by weight, aluminium or aluminium alloys, having any of the following:a. a full scale of less than 13 kPa and an accuracy of better than ± 1 % (full-scale); orb. a full scale of 13 kPa or greater and an accuracy of better than ± 130 Pa.Technical note:For the purposes of 2B230, "accuracy" includes non-linearity, hysteresis and repeatability at ambient temperature.`4.13. 2B231 For this entry, substitute the following:'2B231 Vacuum pumps with an input throat size of 380 mm or greater with a pumping speed of 15 000 litres/s or greater and capable of producing an ultimate vacuum better than 13 mPa.Technical notes:1. The ultimate vacuum is determined at the input of the pump with the input of the pump blocked off.2. The pumping speed is determined at the measurement point with nitrogen gas or air.`4.14. 2B352.f.2. Note 'In this entry, . . .` should be 'In 2B352.f.2, . . .`.5. CATEGORY 3 5.1. 3A001.a.2. For this sub-entry, substitute the following:'2. "microprocessor microcircuits", "microcomputer microcircuits", microcontroller microcircuits, electrical erasable programmable read-only memories (Eeproms), static random-access memories (SRAMs), storage integrated circuits manufactured from a compound semiconductor, analogue-to-digital converters, digital-to-analogue converters, electro-optical or "optical integrated circuits" for "signal processing", field programmable gate arrays, field programmable logic arrays, neural network integrated circuits, custom integrated circuits for which either the function is unknown or the control status of the equipment in which the integrated circuit will be used is unknown, or fast Fourier transform (FFT) processors, as follows:a. rated for operation at an ambient temperature above 398 K (125 °C); orb. rated for operation at an ambient temperature below 218 K ( 55 °C);c. rated for operation over the entire ambient temperature range from 218 K ( 55 °C) to 398 K (125 °C);Note: 3A001.a.2 does not apply to integrated circuits for civil automobiles or railway train applications.`5.2. 3A001.e.5. 'NB: See also 3A201.c.` should be 'NB: See also 3A101.b and 3A201.c.`5.3. 3A201.b.4. '. . . volume.` should read '. . . volume;`.5.4. 3A226 For this entry, substitute the following:'3A226 Direct current high-power supplies, other than those specified in 0B001.j.6, capable of continuously producing, over a time period of eight hours, 100 V or greater with current output of 500 A or greater and with current or voltage regulation better than 0,1 %.`5.5. 3A227 For this entry, substitute the following:'3A227 High-voltage direct current power supplies, other than those specified in 0B001.j.5, capable of continuously producing, over a time period of eight hours, 20 000 V or greater with current output of 1 A or greater and with current or voltage regulation better than 0,1 %.`5.6. 3A230 Technical note 'In this item, . . .` should be 'In 3A230, . . .`.5.7. 3E001 NOTE b.1 '. . . more, and` should be '. . . more; and`.5.8. 3E102 '. . . of software specified . . .` should be '. . . of "software" specified . . .`.6. CATEGORY 4 6.1. 4A002.b. '. . . having any of . . .` should be '. . . having both of . . .`.6.2. 4E001 '. . . 4A or 4D;` should be '. . . 4A or 4D.`6.3. Technical note on CTP At the end of the last note, '. . . 0,75;` should read '. . . 0,75.`7. CATEGORY 5 7.1. 5A001.c.5. Insert on a new line at the end of the sub-entry, the following note:'Note: 5A001.c.5 does not apply to networks using only "network access controllers" or to "network access controllers" themselves.`7.2. 5A001.c.6. The note should be as follows:'Note: 5A001.c.6 does not apply to networks using only "network access controllers" or to "network access controllers" themselves.`8. CATEGORY 6 8.1. 6A002.c.1. '. . . 6A002.a.2.` should be '. . . 6A002.a.2.a.`.8.2. 6A005 In the heading, ' "Lasers", components . . .` should be ' "Lasers", other than those specified in 0B001.g.5. or 0B001.h.6., components . . .`.8.3. 6A005.f.2. '. . . specified "lasers"; . . .` should be '. . . "lasers" specified in 6A005;`.8.4. 6A203.a. For this sub-entry, substitute the following:'a. mechanical rotating mirror cameras, as follows, and specially designed components therefor:1. framing cameras with recording rates greater than 225 000 frames per second;or2. streak cameras with writing speeds greater than 0,5 mm per microsecond;Note: Components of such cameras include their synchronizing electronic units and rotor assemblies consisting of turbines, mirrors and bearings.`8.5. 6A203.c. For this sub-entry, substitute the following:'c. radiation-hardened TV cameras, or lenses therefor, specially designed or rated as radiation hardened to withstand greater than 50 Ã  10 ³ grays (Silicon) (5 Ã  106 rad (Silicon)) without operational degradation.`8.6. 6A205 In the heading, '. . . specified in 6A005, . . .` should be '. . . specified in 0B001.g.5, 0B001.h.6 or 6A005, . . .`.9. CATEGORY 7 9.1. 7A115 Note 'This item includes . . .` should be '7A115 includes . . .`.9.2. 7D003.c. '. . . expert systems;` should be '. . . "expert systems";`.9.3. 7E004.b.6. '. . . expert systems;` should be '. . . "expert systems";`.10. CATEGORY 8 10.1. 8A001.i.2. Technical note '. . . draft . . .` should be '. . . draught . . .`.11. CATEGORY 9 11.1. 9A007.d. For this sub-entry, substitute the following:'d. insulation and propellant bonding systems using direct-bonded motor designs to provide a "strong mechanical bond" or a barrier to chemical migration between the solid propellant and case insulation material.Technical note:In 9A007.d, a "strong mechanical bond" means bond strength equal to or more than propellant strength.`11.2. 9A008.a. For this sub-entry, substitute the following:'a. insulation and propellant bonding systems using liners to provide a "strong mechanical bond" or a barrier to chemical migration between the solid propellant and case insulation material;Technical note:In 9A008.a, a "strong mechanical bond" means bond strength equal to or more than propellant strength.`11.3. 9A106.d. Note '. . . in this item` should be '. . . in 9A106.d . . .`.11.4. 9B106.a.1. '. . . 10 g RMS . . .` should be '. . . 10 g rms . . .`.11.5. 9E003.a.1. For this sub-entry, substitute the following:'1. gas turbine blades, vanes or tip shrouds made from directionally solidified or single crystal alloys having (in the 001 Miller index direction) a stress-rupture life exceeding 400 hours at 1 273 K (1 000 °C) at a stress of 200 MPa, based on the average property values;`.11.6. 9E003.a.2. Delete this sub-entry.11.7. 9E003.a.3. Re-designate this sub-entry 9E003.a.2.11.8. 9E003.a.4. Re-designate this sub-entry 9E003.a.3.11.9. 9E003.a.5. Re-designate this sub-entry 9E003.a.4.11.10. 9E003.a.6. Re-designate this sub-entry 9E003.a.5.11.11. 9E003.a.7. Re-designate this sub-entry 9E003.a.6.11.12. 9E003.a.8. Re-designate this sub-entry 9E003.a.7.11.13. 9E003.a.9. Re-designate this sub-entry 9E003.a.8.11.14. 9E003.a.10. Re-designate this sub-entry 9E003.a.9.11.15. 9E003.a.11. Re-designate this sub-entry 9E003.a.10.11.16. 9E003.a.12. Re-designate this sub-entry 9E003.a.11.11.17. 9E003.a.13. Re-designate this sub-entry 9E003.a.12.11.18. 9E003.a.14. Re-designate this sub-entry 9E003.a.13.ANNEX II The list contained in Annex IV to Decision 94/942/CFSP shall be amended as follows:- in the category 'Community Strategic Control`, item 4A003.b should read:'4A003.b. Only computers with "supercomputer" performance, i.e. computers that have a "composite theoretical performance" (CTP) of 10 000 million theoretical operations per second (MTOPS) or greater;`,- in the category 'MTCR Technology`:- item 9E001 should read:'"Technology" for the "development" of equipment specified in 9A005, 9A007.a.1, 9A008.d, 9B115 and 9B116;`,- item 9E002 should read:'"Technology" for the "production" of equipment specified in 9A005, 9A007.a.1, 9A008.d, 9B115 and 9B116;`,- after entry 9E002, the following new entry should be inserted:'9E101 "Technology" for the "development" or "production" of equipment specified in 9A108.c or 9A119.`.